ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-212, concluding that as a matter of reciprocal *5discipline pursuant to Rule 1:20-14, DAVID GRUEN of BROOKLYN, NEW YORK, who was admitted to the bar of this State in 1999, should be suspended from the practice of law for a period of one year, based on discipline imposed in New York, conduct that in New Jersey constitutes violations of RPC 1.15(a) (failure to safeguard funds), RPC 1.15(d) (recordkeeping violations), RPC 7.3(d) (a lawyer shall not compensate or give anything of value to a person or organization to recommend or secure the lawyer’s employment by a client, or as a reward for having made a recommendation resulting in the lawyer’s employment by a client), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further determined that the term of suspension should be served retroactive to the date the discipline was imposed in New York;
And DAVID GRUEN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a prospective one-year term of suspension is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that DAVID GRUEN is suspended from the practice of law for a period of one year, effective August 1, 2014, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *68.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.